        Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 1 of 15



 GEOFFREY S. BERMAN
 United States Attorney for the
 Southern District of New York
 By: ZACHARY BANNON
 Assistant United States Attorney
 86 Chambers Street, 3rd Floor
 New York, New York 10007
 Tel.: (212) 637-2728
 Fax: (212) 637-2717
 E-mail: Zachary.Bannon@usdoj.gov

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
                                                               :
INSTITUTE FOR AUTISM SCIENCE, and
                                                               :   Case No. 19 Civ. 11947 (LL)
THE INFORMED CONSENT ACTION
                                                               :
NETWORK,                                                       :
                            Plaintiffs,                        :   ANSWER
         -against-                                             :
                                                               :
CENTERS FOR DISEASE CONTROL AND                                :
PREVENTION,                                                    :
                            Defendants                         :
-------------------------------------------------------------- X

          Defendant Centers for Disease Control and Prevention (the “CDC”), by and

 through its attorney, Geoffrey S. Berman, United States Attorney for the Southern

 District of New York, answers the correspondingly numbered paragraphs of Plaintiffs’

 Complaint upon information and belief as follows:

                                           INTRODUCTION

 1. The CDC admits that the National Childhood Vaccine Injury Act was enacted in 1986

     and is codified at 42 U.S.C. §§ 300aa-1 through 300aa-34. The remainder of

     Paragraph 1 purports to construe the contents of a statute. The CDC respectfully

     refers the Court to that statute for a true and accurate statement of its contents.

 2. The first sentence of Paragraph 2 consists of Plaintiffs’ opinions on the purpose and

     effect of a statute, to which no response is required. The second sentence purports to

                                                       1
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 2 of 15



   construe the contents of a statute. The CDC respectfully refers the Court to that

   statute for a true and accurate statement of its contents.

3. The CDC lacks information or knowledge sufficient to form a belief as to the truth of

   the allegations in Paragraph 3.

4. Paragraph 4 consists of a statement of Plaintiffs’ opinions to which no response is

   required.

5. The first sentence of Paragraph 5 purports to construe the contents of the CDC’s

   website. The CDC respectfully refers the Court to its website for a true and accurate

   statement of its contents. The second sentence of Paragraph 5 refers to unidentified

   “CDC department heads” and is therefore insufficiently definite for the CDC to form

   a belief as to its truth.

6. Insofar as Paragraph 6 purports to characterize the results of unnamed “peer-reviewed

   articles,” the CDC lacks information or knowledge sufficient to form a belief as to the

   truth of the allegations contained therein.

7. The CDC lacks knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Paragraph 7.

8. The CDC lacks knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Paragraph 8.

9. The CDC admits that it received a FOIA request from Plaintiffs concerning the DTaP

   vaccine. The CDC denies the remaining allegations in Paragraph 9.

10. The CDC admits that it received a FOIA request from Plaintiffs concerning the

   Hepatitis B vaccine. The CDC denies the remaining allegations in Paragraph 10.




                                             2
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 3 of 15



11. Paragraph 11 consists of Plaintiffs’ statements of opinion and characterization of this

   action to which no response is required.

12. Paragraph 12 consists of Plaintiffs’ statements of opinion and characterization of this

   action to which no response is required.

13. Paragraph 13 consists of Plaintiffs’ characterization of this action to which no

   response is required.

                                        PARTIES

14. The CDC lacks information or knowledge sufficient to form a belief as to the truth of

   the allegations in Paragraph 14.

15. The CDC lacks information or knowledge sufficient to form a belief as to the truth of

   the allegations in Paragraph 15.

16. The CDC lacks information or knowledge sufficient to form a belief as to the truth of

   the allegations in Paragraph 16.

17. The CDC admits that it is an agency within the Executive Branch of the United States

   Government, organized within the Department of Health and Human Services. The

   remainder of Paragraph 17 purports to construe the contents of a statute. The CDC

   respectfully refers the Court to that statute for a true and accurate statement of its

   contents.

                             JURISDICTION AND VENUE

18. Paragraph 14 consists of legal conclusions to which no response is required.




                                              3
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 4 of 15



                              BACKGROUND & FACTS

19. The CDC admits that it asserts that vaccines do not cause autism. The remainder of

   the allegations in Paragraph 19 consist of Plaintiffs’ statements of opinion and

   characterization of this action, to which no response is required.

20. The first sentence of Paragraph 20 consists of a statement of Plaintiffs’ opinion to

   which no response is required. The second sentence purports to construe the contents

   of an Institute of Medicine report. The CDC respectfully refers the Court to that

   report for a true and accurate statement of its contents. The third sentence purports to

   construe the contents of a Supreme Court opinion. The CDC respectfully refers the

   Court to that opinion for a true and accurate statement of its contents.

21. The CDC admits that the National Childhood Vaccine Injury Act was enacted in 1986

   and is codified at 42 U.S.C. §§ 300aa-1 through 300aa-34. The remainder of

   Paragraph 21 seeks to characterize the contents of that statute. The CDC respectfully

   refers the Court to that statute for a true and accurate statement of its contents.

22. The CDC admits that the number of vaccines and injections on the childhood vaccine

   schedule has increased since 1983. The CDC denies knowledge or information

   sufficient to form a belief as to the truth of the second sentence of Paragraph 22. The

   CDC denies that Exhibit A and Exhibit B are the documents which Plaintiffs identify

   in Paragraph 22.

23. Paragraph 23 consists of Plaintiffs’ statements of opinions on the rationale behind the

   passage of a statute to which no response is required.

24. Paragraph 24 purports to construe the contents of a statute. The CDC respectfully

   refers the Court to that statute for a true and accurate statement of its contents.



                                              4
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 5 of 15



25. Paragraph 25 consists of statements of Plaintiff’s opinions concerning the Department

   of Health and Human Services implementation of a statute to which no response is

   required.

26. Paragraph 26 consists of statements of Plaintiff’s opinions concerning the Department

   of Health and Human Services implementation of a statute to which no response is

   required.

27. The CDC lacks knowledge or information sufficient to form a belief as to the truth of

   the allegations concerning the Department of Health and Human Services’ budget and

   activities in Paragraph 27.

28. Paragraph 28 purports to construe the contents of a statute. The CDC respectfully

   refers the Court to that statute for a true and accurate statement of its contents.

29. The CDC admits that the Department of Health and Human Services is represented

   by attorneys from the Department of Justice in the Vaccine Court. The remainder of

   Paragraph 29 consists of Plaintiff’s characterization of that representation, to which

   no response is required.

30. Paragraph 30 consists of statements of Plaintiffs’ opinion to which no response is

   required.

31. Paragraph 31 purports to construe the contents of a report issued by the U.S. House

   Committee on Government Reform. The CDC respectfully refers the Court to that

   report for a true and accurate statement of its contents.

32. The CDC admits that the DTaP vaccine is intended to immunize individuals from

   pertussis, diphtheria, and tetanus bacteria.




                                              5
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 6 of 15



33. The first sentence of Paragraph 33 purports to construe the contents of the CDC’s

   childhood vaccine schedule. The CDC respectfully refers the Court to that schedule

   for a true and accurate statement of its contents. The remainder of Paragraph 33

   consists of allegations that are unrelated to the resolution of the claims in this action

   brought pursuant to FOIA to which no response is required. To the extent a response

   is deemed required, the CDC denies knowledge or information sufficient to form a

   belief as to the truth of the allegations in Paragraph 33.

34. Paragraph 34 consists of statements of Plaintiffs’ opinions to which no response is

   required.

35. Paragraph 35 purports to construe the contents of a statute. The CDC respectfully

   refers the Court to that statute for a true and accurate statement of its contents.

36. Paragraph 36 purports to construe the contents of a report written by the Institute of

   Medicine in 1991. The CDC respectfully refers the Court to that report for a true and

   accurate statement of its contents.

37. Paragraph 37 purports to construe the contents of a report written by the Institute of

   Medicine in 1991. The CDC respectfully refers the Court to that report for a true and

   accurate statement of its contents.

38. Paragraph 38 purports to construe the contents of a report written by the Institute of

   Medicine in 1991. The CDC respectfully refers the Court to that report for a true and

   accurate statement of its contents.

39. Paragraph 39 purports to construe the contents of a report written by the Institute of

   Medicine in 2012. The CDC respectfully refers the Court to that report for a true and

   accurate statement of its contents.



                                              6
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 7 of 15



40. Paragraph 40 purports to construe the contents of a report written by the Institute of

   Medicine in 2012. The CDC respectfully refers the Court to that report for a true and

   accurate statement of its contents.

41. Paragraph 41 purports to construe the contents of a report written by the Institute of

   Medicine in 2012. The CDC respectfully refers the Court to that report for a true and

   accurate statement of its contents.

42. Paragraph 42 purports to construe the contents of a report written by the Institute of

   Medicine in 2012. The CDC respectfully refers the Court to that report for a true and

   accurate statement of its contents.

43. Paragraph 43 purports to construe the contents of a report written by the Institute of

   Medicine in 2012. The CDC respectfully refers the Court to that report for a true and

   accurate statement of its contents.

44. Paragraph 44 purports to construe the contents of a report written by the Institute of

   Medicine in 2012. The CDC respectfully refers the Court to that report for a true and

   accurate statement of its contents.

45. Paragraph 45 purports to construe the contents of a report written by the Agency for

   Healthcare Research and Quality in 2014. The CDC respectfully refers the Court to

   that report for a true and accurate statement of its contents.

46. Paragraph 46 purports to construe the contents of a report written by the Agency for

   Healthcare Research and Quality in 2014. The CDC respectfully refers the Court to

   that report for a true and accurate statement of its contents.

47. The CDC admits that a meeting occurred on May 31, 2017, at which Plaintiff’s

   founder and the Director of the National Institutes of Health were present, but denies



                                             7
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 8 of 15



   knowledge or information sufficient to form a belief as to the truth of the remainder

   of the allegations in Paragraph 47.

48. The CDC admits that a meeting occurred on May 31, 2017, at which Plaintiff’s

   founder and the Director of the National Institutes of Health were present, but denies

   knowledge or information sufficient to form a belief as to the truth of the remainder

   of the allegations in Paragraph 48.

49. The CDC admits that a meeting occurred on May 31, 2017, at which Plaintiff’s

   founder and the Director of the National Institutes of Health were present, but denies

   knowledge or information sufficient to form a belief as to the truth of the remainder

   of the allegations in Paragraph 49.

50. Paragraph 50 consists of allegations that are unrelated to the resolution of the claims

   in this action brought pursuant to FOIA to which no response is required. To the

   extent a response is deemed required, the CDC denies knowledge or information

   sufficient to form a belief as to the truth of the allegations in Paragraph 50.

51. Paragraph 51 purports to construe the contents of a letter attached to the Complaint as

   an appendix to Exhibit C. The CDC respectfully refers the Court to that appendix for

   a true and accurate statement of its contents.

52. The CDC lacks knowledge or information sufficient to form a belief as to the truth of

   the allegations in Paragraph 52.

53. Paragraph 53 purports to construe the contents of a letter attached to the Complaint as

   Exhibit G. The CDC respectfully refers the Court to that exhibit for a true and

   accurate statement of its contents.




                                             8
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 9 of 15



54. Paragraph 54 consists of statements of Plaintiffs’ opinions and allegations that are

   unrelated to the resolution of the claims in this action brought pursuant to FOIA to

   which no responses are required.

55. Paragraph 55 purports to construe the sworn testimony of an individual. The CDC

   respectfully refers the Court to that testimony for a true and accurate statement of its

   contents.

56. Paragraph 56 consists of statements of Plaintiffs’ opinions and allegations that are

   unrelated to the resolution of the claims in this action brought pursuant to FOIA to

   which no responses are required.

57. Paragraph 57 consists of statements of Plaintiffs’ opinions to which no response is

   required. To the extent a response is deemed required, the CDC lacks knowledge or

   information sufficient to form a belief as to the truth of the allegations contained

   therein.

58. The CDC lacks knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in Paragraph 58.

59. Paragraph 59 purports to construe the substance of an unidentified expert report. The

   CDC respectfully refers the Court to that expert report for a true and accurate

   statement of its contents.

60. Paragraph 60 purports to construe the substance of an affidavit attached to the

   Complaint as Exhibit F. The CDC respectfully refers the Court to that affidavit for a

   true and accurate statement of its contents.

61. The CDC lacks knowledge and information sufficient to form a belief regarding the

   authenticity of the document attached as Exhibit F.



                                             9
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 10 of 15



62. Paragraph 62 purports to construe the substance of a letter attached to the Complaint

   as Exhibit C. The CDC respectfully refers the Court to that letter for a true and

   accurate statement of its contents.

63. Paragraph 63 purports to construe the contents of a letter attached to the Complaint as

   Exhibit D. The CDC respectfully refers the Court to that letter for a true and accurate

   statement of its contents.

64. Paragraph 64 purports to construe the contents of a letter attached to the Complaint as

   Exhibit G. The CDC respectfully refers the Court to that letter for a true and accurate

   statement of its contents.

65. The first sentence of Paragraph 65 consists of a statement of Plaintiffs’ opinion to

   which no response is required. The CDC admits the second sentence of Paragraph

   65. The CDC denies the final sentence in Paragraph 65.

66. Paragraph 66 consists of statements of Plaintiffs’ opinion to which no response is

   required.

67. Paragraph 67 consists of statements of Plaintiffs’ opinion to which no response is

   required.

68. The CDC admits the allegations contained in Paragraph 68.

69. The first sentence of Paragraph 69 purports to construe the contents of the CDC’s

   childhood vaccination schedule. The CDC respectfully refers the Court to that

   schedule for a true and accurate statement of its contents. The CDC lacks knowledge

   or information sufficient to form a belief as to the allegations contained in the second

   sentence.




                                             10
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 11 of 15



70. Paragraph 70 consists of allegations that are unrelated to the resolution of the claims

   in this action brought pursuant to FOIA to which no response is required. To the

   extent a response is deemed required, the CDC lacks knowledge or information

   sufficient to form a belief as to the truth of the allegations in Paragraph 70.

71. Paragraph 71 purports to construe the contents of a report written by the Agency for

   Healthcare Research and Quality in 2014. The CDC respectfully refers the Court to

   that report for a true and accurate statement of its contents.

72. Paragraph 72 purports to construe the contents of a report written by the Agency for

   Healthcare Research and Quality in 2014. The CDC respectfully refers the Court to

   that report for a true and accurate statement of its contents.

73. The CDC lacks knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in the first and second sentences of Paragraph 73. The CDC

   denies the allegations contained in the third sentence of Paragraph 73.

74. The CDC admits the allegations contained in Paragraph 74.

75. Paragraph 75 purports to construe the contents of the CDC’s childhood vaccination

   schedule. The CDC respectfully refers the Court to that schedule for a true and

   accurate statement of its contents.

76. Paragraph 76 consists of allegations that are unrelated to the resolution of the claims

   in this action brought pursuant to FOIA to which no response is required. To the

   extent a response is deemed required, the CDC denies knowledge or information

   sufficient to form a belief as to the truth of the allegations in Paragraph 76.

77. Paragraph 77 consists of allegations that are unrelated to the resolution of the claims

   in this action brought pursuant to FOIA to which no response is required. To the



                                             11
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 12 of 15



   extent a response is deemed required, the CDC denies knowledge or information

   sufficient to form a belief as to the truth of the allegations in Paragraph 77.

78. Paragraph 78 consists of statements of Plaintiffs’ opinions to which no response is

   required.

79. The CDC lacks knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in the first and second sentences of Paragraph 79. The CDC

   denies the allegations contained in the third sentence of Paragraph 79.

80. The CDC admits the allegations contained in Paragraph 80.

81. Paragraph 81 purports to construe the contents of the CDC’s childhood vaccination

   schedule. The CDC respectfully refers the Court to that schedule for a true and

   accurate statement of its contents.

82. Paragraph 82 consists of allegations that are unrelated to the resolution of the claims

   in this action brought pursuant to FOIA to which no response is required. To the

   extent a response is deemed required, the CDC denies knowledge or information

   sufficient to form a belief as to the truth of the allegations in Paragraph 82.

83. The CDC lacks knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in the first and second sentences of Paragraph 83. The CDC

   denies the allegations contained in the third sentence of Paragraph 83.

84. The CDC admits the allegations contained in Paragraph 84.

85. Paragraph 85 consists of allegations that are unrelated to the resolution of the claims

   in this action brought pursuant to FOIA to which no response is required. To the

   extent a response is deemed required, the CDC denies knowledge or information

   sufficient to form a belief as to the truth of the allegations in Paragraph 85.



                                             12
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 13 of 15



86. Paragraph 86 consists of allegations that are unrelated to the resolution of the claims

   in this action brought pursuant to FOIA to which no response is required. To the

   extent a response is deemed required, the CDC denies knowledge or information

   sufficient to form a belief as to the truth of the allegations in Paragraph 86.

87. The CDC lacks knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in the first and second sentences of Paragraph 87. The CDC

   denies the allegations contained in the third sentence of Paragraph 87.

88. The CDC admits the allegations contained in Paragraph 88.

89. The CDC lacks knowledge or information sufficient to form a belief as to the truth of

   the allegations contained in the first and second sentences of Paragraph 89. The CDC

   denies the allegations contained in the third sentence of Paragraph 89.

90. Paragraph 90 consists of statements of Plaintiffs’ opinions, to which no response is

   required.

91. Paragraph 90 consists of statements of Plaintiffs’ opinions, to which no response is

   required.

92. The CDC admits the allegations contained in Paragraph 92.

                                 REQUESTED RELIEF

       The final unnumbered WHEREFORE paragraph constitutes a prayer for relief to

which no response is required. To the extent that a response is deemed to be required, the

CDC denies each and every factual allegation that may be deemed to be contained in the

unnumbered WHEREFORE paragraph in its entirety.

                      AFFIRMATIVE AND OTHER DEFENSES

       For its affirmative and other defenses, the CDC alleges as follows:



                                             13
     Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 14 of 15



                                     FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                   SECOND DEFENSE

       Some or all of the requested records are records protected from disclosure by any

applicable FOIA exemptions or exclusions, 5 U.S.C. § 552(b).

                                    THIRD DEFENSE

       At all times alleged in the complaint, the CDC acted in good faith, with

justification, and pursuant to authority.

                                   FOURTH DEFENSE

       The Court lacks subject matter jurisdiction to the extent Plaintiff’s request for

relief exceeds the relief authorized under FOIA, 5 U.S.C. § 552.

                                     FIFTH DEFENSE

       The CDC conducted reasonable searches responsive to Plaintiff’s FOIA Request.

                                    SIXTH DEFENSE

       FOIA does not require the CDC to create new records, provide reasons for its

actions, or explain the conduct of the agency.

       The CDC asserts that it has, or may have, additional defenses which are not

presently known to it at this time. Accordingly, the CDC reserves the right to assert each

and every affirmative or other defense that may be available, including any defenses

available pursuant to Rules 8 and 12 of the Federal Rules of Civil Procedure.

       WHEREFORE, the CDC demands judgment dismissing the Complaint and

granting such other and further relief as this Court deems just and proper, including costs

and disbursements.



                                            14
    Case 1:19-cv-11947-LJL Document 11 Filed 02/24/20 Page 15 of 15



Dated:   February 24, 2020
         New York, New York

                                     Respectfully submitted,

                                     GEOFFREY S. BERMAN
                                     United States Attorney
                                     Southern District of New York

                              By:    /s/ Zachary Bannon
                                     ZACHARY BANNON
                                     Assistant United States Attorney
                                     86 Chambers Street, Third Floor
                                     New York, New York 10007
                                     Tel.: (212) 637-2728
                                     E-mail: Zachary.Bannon@usdoj.gov




                                    15
